DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Novel silicon-on-insulator SP5T switch-LNA front-end IC enabling concurrent dual-band 256-QAM 802.11ac WLAN radio operations”, Radio Frequency Integrated Circuits Symposium (RFIC), 2013 IEEE, IEEE, 2 June 2013 (2013-06-02), pages 133-136, XP032443923, DOIz; 10.1109/RFIC.2013.6569542, ISBN: 978-1-4673-6059-3 page 133, Figs. 1-9.
Fig. 3 of Huang et al. discloses a circuit comprising:  first and second ports (RFin and Vg1) coupled by first and second resistances (resistances connect to RFin and Vg1), respectively, to a junction (combining node to the resistances connect to RFin and Vg1); a series combination of a third resistance (resistance in series with MOSFET switches controlled at Vg3) and a switch (MOSFET switches controlled at Vg3) movable between open and closed positions; and an amplifier (LNA) having input (gate terminal of the common source MOSFET of the LNA) and output terminals (drain terminal of the common gate MOSFET of the LNA) and operable in an off state and an on state wherein the series combination is coupled across the input and output terminals of the amplifier between the junction and a third port (left terminal of the output capacitor coupled to RFout); wherein the first resistance, second resistance, and the third resistance are all substantially equal to Zo/3; and wherein when the switch is moved to the closed position and the amplifier is switched to the off state a passive mode of operation is implemented and when the switch is moved to the open position and the amplifier is switched to the on state an active mode of operation is implemented and wherein the RF summer circuit develops a summed signal at the third port equal to a sum of signals at the first and second ports modified by one of first and second gain values (see page 134).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Novel silicon-on-insulator SP5T switch-LNA front-end IC enabling concurrent dual-band 256-QAM 802.11ac WLAN radio operations”, Radio Frequency Integrated Circuits Symposium (RFIC), 2013 IEEE, IEEE, 2 June 2013 (2013-06-02), pages 133-136, XP032443923, DOIz; 10.1109/RFIC.2013.6569542, ISBN: 978-1-4673-6059-3 page 133, Figs. 1-9 in view of EP 0 847 135 A1 (SONY CORP (JP) 10 June 1998.
Although Huang et al. does not mention about the amplifier is switched between the off state and the on state by at least one further switch, Sony Corp has such teaching in Fig. 4, the bypass path formed by 102 and 103, and the further switch 105 as enabling/disabling element for amplifier 101.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., “Novel silicon-on-insulator SP5T switch-LNA front-end IC enabling concurrent dual-band 256-QAM 802.11ac WLAN radio operations”, Radio Frequency Integrated Circuits Symposium (RFIC), 2013 IEEE, IEEE, 2 June 2013 (2013-06-02), pages 133-136, XP032443923, DOIz; 10.1109/RFIC.2013.6569542, ISBN: 978-1-4673-6059-3 page 133, Figs. 1-9 in view of Ying et al., US 2011/018638 A1
Although Huang et al. does mention about the details of the amplifier, Ying et al. has such teaching in Fig. 1 such as push pull CMOS amplifier having transistors M11-M21, feedback resistor R0, coupling capacitors with resistors R1, R2, R3, R6 and ON/OFF switches S1 and S2.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood, US 20110043286 A1.
Fig. 2 of Youngblood discloses a circuit comprising:  first and second ports (nodes 4 and 6) coupled by first and second resistances (102, 104), respectively, to a junction (nodes connect to 131, 133, 135, 137); a series combination of a third resistance (112, 122, 126, 140) and a switch (110, 120, 124, 138) movable between open and closed positions; and an amplifier (116, 134) having input and output terminals and operable in an off state and an on state wherein the series combination is coupled across the input and output terminals of the amplifier between the junction and a third port (141, 143); wherein the first resistance, second resistance, and the third resistance are all substantially equal to Zo/3; and wherein when the switch is moved to the closed position and the amplifier is switched to the off state a passive mode of operation is implemented and when the switch is moved to the open position and the amplifier is switched to the on state an active mode of operation is implemented and wherein the RF summer circuit develops a summed signal at the third port equal to a sum of signals at the first and second ports modified by one of first and second gain values.
Although Youngblood does not mention about the first resistance, second resistance, and the third resistance are all substantially equal to Zo/3, these resistance values are just design choice and thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have these resistances equal to Zo/3 in order to have an optimum working condition for the circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	August 13, 2022